DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 24, 2020 has been entered.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 2, 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Di Febbo et al. (US 2018/0268256), Senior et al. (US 20060197839) and Wang et al. (US 2013/0155247).
Regarding claim 1, Di Febbo et al. discloses a method for training a person recognition model using images from a camera, the method comprising: 
reading in a detection signal representing a detected person within a monitoring area of a first camera in a camera network (“A camera 302 captures images 304 of a scene 306. The captured images 304 are supplied as input to the convolutional neural network 308, which outputs detected keypoints 310 of the captured images 304” at paragraph 0087, line 6; “The keypoints may then be supplied to a computer vision task 240 such as panorama stitching, three-dimensional (3-D) reconstruction, tracking, and structure from motion in order to generate a computer vision task output such as a stitched panorama, a 3-D model, a position and orientation of a tracked object, and the likeat paragraph 0077, last sentence; while it is not explicitly stated that the object is a person, the general description of object tracking is extendable to the field of person tracking, as neural networks are commonly used in person tracking); 
collecting a plurality of image signals from the first camera using the detection signal which has been read in, wherein the collected image signals represent a recorded image section from each image from the camera (“According to one embodiment of the present invention, in operation 810, the training system 320 configures the neural network based on the first stage learned parameters (e.g., the output of operation 540). In operation 820, the training system 320 supplies training 
adapting the person recognition model using the collected image signals in order to recognize the detected person in an image from the first camera or in an image from a second camera in the camera network (“In addition, in operation 840, for every patch added in operation 830, the training system 320 adds another patch, randomly sampled from the whole image, along with its corresponding response. Adding these randomly sampled patches can help in compensating for the over-representation of the critical regions (e.g., around the dip shown in FIG. 7). Accordingly, after operation 840, the updated training set (or second training set) includes three times the number of patches as the first training set” at paragraph 0142; “In operation 850, the training system 320 re-trains the convolutional neural network using the updated training set” at paragraph 0143, line 1).
Di Febbo et al. does not explicitly disclose that the image sections of image signals of image signals are collected along a movement trajectory of the detected person in the collecting step and wherein each image section of the image sections is collected at a different time other than the other image sections.

collecting a plurality of image signals from the first camera using the detection signal which has been read in, wherein the collected image signals represent a recorded image section from each image from the camera, wherein the image sections of image signals of image signals are collected along a movement trajectory of the detected person in the collecting step and wherein each image section of the image sections is collected at a different time other than the other image sections (“In operation, the control mechanism tracks objects of interest within the field of view of each master camera. The future location of each object of interest is predicted using, for example, a first order model. These predicted locations are then referenced against the set of regions of interest for a given field of view. Regions of interest that overlap the predicted locations are identified, and the steerable cameras that were associated with the identified regions of interest during calibration are steered to the associated bead position to monitor the future movement of the object of interest” at paragraph 0036; “In operation, the single camera initially functions as the master camera and utilizes a tracking system to track objects of interest through its field of view and to predict the future path of these tracks. When a given path is predicted to enter a region of interest, tracking is suspended, and the single camera is operated as a slave camera. In this slave camera mode, the control mechanism uses the appropriate pan, tilt and zoom information to steer the single camera to the appropriate region of interest” at paragraph 0049, line 6; “The present invention includes a method for approximating the head position with the highest pixel in a tracked object” at paragraph 0061, line 14).


The Di Febbo et al. and Senior et al. combination does not explicitly disclose determining a control parameter based on the collected image signals for adjusting a recording property of the second camera in the camera network, the control parameter including at least one of the group consisting of a brightness, a contrast, and a color representation.
Wang et al. teaches a method in the same field of endeavor of object tracking, comprising:
determining a control parameter based on the collected image signals for adjusting a recording property of the second camera in the camera network, the control parameter including at least one of the group consisting of a brightness, a contrast, and a color representation (“An example of a method of adjusting the color of images captured by a plurality of cameras includes the steps of receiving a first image captured by a first camera from the plurality of cameras, analyzing the first image to separate the pixels in the first image into background pixels and foreground pixels, selecting pixels from the background pixels that have a color that is a shade of gray, determining the amount to adjust the colors of the selected pixels to move their colors towards true gray, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the color adjustment as taught by Wang et al. in the system of the Di Febbo et al. and Senior et al. combination for “providing consistent color of an object across cameras in the system to facilitate analysis of the objects” (Wang et al. at paragraph 0002, last sentence).
Regarding claim 2, Senior et al. discloses a method further comprising extracting specific personal features of the detected object from the collected image signals, wherein the specific personal features are output to the first camera or to the second camera in the camera network (“In one embodiment, the location of the head in the slave camera view of the object of interest is determined using a system to find the mapping between object height h in the master camera image and height ho in the slave camera image 152” at paragraph 0061, last sentence; “For a given object foot location, the height of that object in the slave camera view is proportional to the height of that object in the master camera view. In addition, the head and foot pixels will each closely correspond in two different views, under certain conditions, e.g. if the objects are tall and thin. The factor of proportionality depends on the location of the object of interest within the field of view. Therefore, the transform A=(a0,a1,a2) 154 is as follows: h ' XC = hA ( x y 1 ) , ( 5 ) where (x, y) is the position of the object of interest in the master camera image” at paragraph 0062).
Regarding claim 6, Di Febbo et al. discloses a method for recognizing persons from a trained person recognition model, the method comprising: 

collecting a plurality of image signals from the first camera using the detection signal which has been read in, wherein the collected image signals represent a recorded image section from each image from the camera (“According to one embodiment of the present invention, in operation 810, the training system 320 configures the neural network based on the first stage learned parameters (e.g., the output of operation 540). In operation 820, the training system 320 supplies training images to the configured CNN to compute the response of the CNN, as configured based on those first stage learned parameters” at paragraph 0140; “In operation 830, the training system 320 selects a number of patches from among the patches for which for which Ci(x, y) is a positive value (e.g., the patches centered at (x, y)), where the number of patches selected is equal to the number of patches selected in operation 530 
adapting the person recognition model using the collected image signals in order to recognize the detected person in an image from the first camera or in an image from a second camera in the camera network (“In addition, in operation 840, for every patch added in operation 830, the training system 320 adds another patch, randomly sampled from the whole image, along with its corresponding response. Adding these randomly sampled patches can help in compensating for the over-representation of the critical regions (e.g., around the dip shown in FIG. 7). Accordingly, after operation 840, the updated training set (or second training set) includes three times the number of patches as the first training set” at paragraph 0142; “In operation 850, the training system 320 re-trains the convolutional neural network using the updated training set” at paragraph 0143, line 1);
capturing at least one second image signal, wherein the second image signal represents a second image section from an image from the first camera or from the second camera (“The result of the retraining is another set of parameters for the CNN. In some embodiments, these parameters are then used to configure a CNN” at paragraph 0143, second to last sentence; the configured CNN is then able to input a subsequently acquired image for testing); and 
recognizing a detected person in the second image signal which has been read in by means of the first camera or the second camera in the camera network using the person recognition model (the result is that the trained CNN is able to recognize the object from the acquired images).

Senior et al. teaches a method in the same field of endeavor of person recognition and tracking, the method comprising:
collecting a plurality of image signals from the first camera using the detection signal which has been read in, wherein the collected image signals represent a recorded image section from each image from the camera, wherein the image sections of image signals of image signals are collected along a movement trajectory of the detected person in the collecting step and wherein each image section of the image sections is collected at a different time other than the other image sections (“In operation, the control mechanism tracks objects of interest within the field of view of each master camera. The future location of each object of interest is predicted using, for example, a first order model. These predicted locations are then referenced against the set of regions of interest for a given field of view. Regions of interest that overlap the predicted locations are identified, and the steerable cameras that were associated with the identified regions of interest during calibration are steered to the associated bead position to monitor the future movement of the object of interest” at paragraph 0036; “In operation, the single camera initially functions as the master camera and utilizes a tracking system to track objects of interest through its field of view and to predict the future path of these tracks. When a given path is predicted to enter a region of interest, tracking is suspended, and the single camera is operated as a slave camera. In this 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the object follower as taught by Senior et al. for the tracking in Di Febbo et al. to provide an “automated method to direct steerable cameras without using formal spatial calibration information” (Senior et al. at paragraph 0012, line 2).

The Di Febbo et al. and Senior et al. combination does not explicitly disclose determining a control parameter based on the collected image signals for adjusting a recording property of the second camera in the camera network, the control parameter including at least one of the group consisting of a brightness, a contrast, and a color representation.
Wang et al. teaches a method in the same field of endeavor of object tracking, comprising:
determining a control parameter based on the collected image signals for adjusting a recording property of the second camera in the camera network, the control parameter including at least one of the group consisting of a brightness, a contrast, and a color representation (“An example of a method of adjusting the color of images captured by a plurality of cameras includes the steps of receiving a first image captured by a first camera from the plurality of cameras, analyzing the first image to separate the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the color adjustment as taught by Wang et al. in the system of the Di Febbo et al. and Senior et al. combination for “providing consistent color of an object across cameras in the system to facilitate analysis of the objects” (Wang et al. at paragraph 0002, last sentence).
Regarding claim 7, Senior et al. discloses a method in which the specific personal features of the detected object in the collected image signals are output to the first camera or to the second camera, wherein the specific personal features are recognized in the second image signal which has been read in in the step of recognizing the detected object (“In one embodiment, the location of the head in the slave camera view of the object of interest is determined using a system to find the mapping between object height h in the master camera image and height ho in the slave camera image 152” at paragraph 0061, last sentence; “For a given object foot location, the height of that object in the slave camera view is proportional to the height of that object in the master camera view. In addition, the head and foot pixels will each closely correspond in two different views, under certain conditions, e.g. if the objects are tall and thin. The factor of proportionality depends on the location of the object of interest within the field of view. Therefore, the transform A=(a0,a1,a2) 154 is as follows: h ' XC = hA ( x y 1 ) , ( 
Regarding claim 8, Wang et al. discloses a method in which a determined control parameter is output to the first camera or to the second camera, wherein the determined control parameter is applied to the captured second image section in the capturing step (“An example of a method of adjusting the color of images captured by a plurality of cameras includes the steps of receiving a first image captured by a first camera from the plurality of cameras, analyzing the first image to separate the pixels in the first image into background pixels and foreground pixels, selecting pixels from the background pixels that have a color that is a shade of gray, determining the amount to adjust the colors of the selected pixels to move their colors towards true gray, and providing information for use in adjusting the color components of images from the plurality of cameras” at paragraph 0003).
Regarding claim 9, Di Febbo et al. discloses a method wherein the first camera and the second camera in the camera network (“For example, training image data 334 may be captured by a camera 332 (e.g., the same camera 302 as is used for the computer vision system 300, a substantially identical camera, or a different camera) “ at paragraph 0089, line 2) are connected to a computer unit, wherein the collecting step and/or the recognizing step is/are carried out on the computer unit (“The training system 320 may include, for example, a conventional computer system (including, for example, one or more computer processors, graphical processing units, tensor processing units, and the like)” at paragraph 0088, line 2).
claim 10, Di Febbo et al. discloses an apparatus comprising a computer (“The training system 320 may include, for example, a conventional computer system (including, for example, one or more computer processors, graphical processing units, tensor processing units, and the like)” at paragraph 0088, line 2),
wherein the computer is configured to
read a detection signal representing a detected person within a monitoring area of a first camera in a camera network (“A camera 302 captures images 304 of a scene 306. The captured images 304 are supplied as input to the convolutional neural network 308, which outputs detected keypoints 310 of the captured images 304” at paragraph 0087, line 6; “The keypoints may then be supplied to a computer vision task 240 such as panorama stitching, three-dimensional (3-D) reconstruction, tracking, and structure from motion in order to generate a computer vision task output such as a stitched panorama, a 3-D model, a position and orientation of a tracked object, and the likeat paragraph 0077, last sentence; while it is not explicitly stated that the object is a person, the general description of object tracking is extendable to the field of person tracking, as neural networks are commonly used in person tracking); 
collect a plurality of image signals from the first camera using the detection signal which has been read in, wherein the collected image signals represent a recorded image section from each image from the camera (“According to one embodiment of the present invention, in operation 810, the training system 320 configures the neural network based on the first stage learned parameters (e.g., the output of operation 540). In operation 820, the training system 320 supplies training images to the configured CNN to compute the response of the CNN, as configured based on those first stage 
adapt the person recognition model using the collected image signals in order to recognize the detected person in an image from the first camera or in an image from a second camera in the camera network (“In addition, in operation 840, for every patch added in operation 830, the training system 320 adds another patch, randomly sampled from the whole image, along with its corresponding response. Adding these randomly sampled patches can help in compensating for the over-representation of the critical regions (e.g., around the dip shown in FIG. 7). Accordingly, after operation 840, the updated training set (or second training set) includes three times the number of patches as the first training set” at paragraph 0142; “In operation 850, the training system 320 re-trains the convolutional neural network using the updated training set” at paragraph 0143, line 1).
Di Febbo et al. does not explicitly disclose that the image sections of image signals of image signals are collected along a movement trajectory of the detected person in the collecting step and wherein each image section of the image sections is collected at a different time other than the other image sections.
Senior et al. teaches an apparatus in the same field of endeavor of person recognition and tracking, the apparatus comprising a computer (see paragraph 0070),
wherein the computer is configured to

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the object follower as taught by Senior et al. for the 

The Di Febbo et al. and Senior et al. combination does not explicitly disclose determining a control parameter based on the collected image signals for adjusting a recording property of the second camera in the camera network, the control parameter including at least one of the group consisting of a brightness, a contrast, and a color representation.
Wang et al. teaches an apparatus in the same field of endeavor of object tracking, comprising a computer, wherein the computer is configured to
determining a control parameter based on the collected image signals for adjusting a recording property of the second camera in the camera network, the control parameter including at least one of the group consisting of a brightness, a contrast, and a color representation (“An example of a method of adjusting the color of images captured by a plurality of cameras includes the steps of receiving a first image captured by a first camera from the plurality of cameras, analyzing the first image to separate the pixels in the first image into background pixels and foreground pixels, selecting pixels from the background pixels that have a color that is a shade of gray, determining the amount to adjust the colors of the selected pixels to move their colors towards true gray, and providing information for use in adjusting the color components of images from the plurality of cameras” at paragraph 0003).

Regarding claim 11, Di Febbo et al. discloses a non-transitory, computer-readable medium containing computer-executable instructions that when executed by the computer (“The training system 320 may include, for example, a conventional computer system (including, for example, one or more computer processors, graphical processing units, tensor processing units, and the like)” at paragraph 0088, line 2) cause the computer to
read in a detection signal representing a detected person within a monitoring area of a first camera in a camera network (“A camera 302 captures images 304 of a scene 306. The captured images 304 are supplied as input to the convolutional neural network 308, which outputs detected keypoints 310 of the captured images 304” at paragraph 0087, line 6; “The keypoints may then be supplied to a computer vision task 240 such as panorama stitching, three-dimensional (3-D) reconstruction, tracking, and structure from motion in order to generate a computer vision task output such as a stitched panorama, a 3-D model, a position and orientation of a tracked object, and the likeat paragraph 0077, last sentence; while it is not explicitly stated that the object is a person, the general description of object tracking is extendable to the field of person tracking, as neural networks are commonly used in person tracking); 

adapt the person recognition model using the collected image signals in order to recognize the detected person in an image from the first camera or in an image from a second camera in the camera network (“In addition, in operation 840, for every patch added in operation 830, the training system 320 adds another patch, randomly sampled from the whole image, along with its corresponding response. Adding these randomly sampled patches can help in compensating for the over-representation of the critical regions (e.g., around the dip shown in FIG. 7). Accordingly, after operation 840, the updated training set (or second training set) includes three times the number of patches as the first training set” at paragraph 0142; “In operation 850, the training system 320 re-trains the convolutional neural network using the updated training set” at paragraph 0143, line 1);

recognize a detected person in the second image signal which has been read in by means of the first camera or the second camera in the camera network using the person recognition model (the result is that the trained CNN is able to recognize the object from the acquired images).
Di Febbo et al. does not explicitly disclose that the image sections of image signals of image signals are collected along a movement trajectory of the detected person in the collecting step and wherein each image section of the image sections is collected at a different time other than the other image sections.
Senior et al. teaches a non-transitory, computer-readable medium, in the same field of endeavor of person recognition and tracking, containing computer-executable instructions that when executed by the computer (see paragraph 0070), cause the computer to
collect a plurality of image signals from the first camera using the detection signal which has been read in, wherein the collected image signals represent a recorded image section from each image from the camera, wherein the image sections of image signals of image signals are collected along a movement trajectory of the detected person in the collecting step and wherein each image section of the image sections is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the object follower as taught by Senior et al. for the tracking in Di Febbo et al. to provide an “automated method to direct steerable cameras without using formal spatial calibration information” (Senior et al. at paragraph 0012, line 2).


Wang et al. teaches a method in the same field of endeavor of object tracking, comprising:
determining a control parameter based on the collected image signals for adjusting a recording property of the second camera in the camera network, the control parameter including at least one of the group consisting of a brightness, a contrast, and a color representation (“An example of a method of adjusting the color of images captured by a plurality of cameras includes the steps of receiving a first image captured by a first camera from the plurality of cameras, analyzing the first image to separate the pixels in the first image into background pixels and foreground pixels, selecting pixels from the background pixels that have a color that is a shade of gray, determining the amount to adjust the colors of the selected pixels to move their colors towards true gray, and providing information for use in adjusting the color components of images from the plurality of cameras” at paragraph 0003).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the color adjustment as taught by Wang et al. in the system of the Di Febbo et al. and Senior et al. combination for “providing consistent color of an object across cameras in the system to facilitate analysis of the objects” (Wang et al. at paragraph 0002, last sentence).
claim 12, Senior et al. discloses a method wherein collecting the plurality of image signals includes predictively controlling the first camera by gradually varying a control parameter of the first camera within a predetermined adjustment range (“In operation, the control mechanism tracks objects of interest within the field of view of each master camera. The future location of each object of interest is predicted using, for example, a first order model. These predicted locations are then referenced against the set of regions of interest for a given field of view. Regions of interest that overlap the predicted locations are identified, and the steerable cameras that were associated with the identified regions of interest during calibration are steered to the associated bead position to monitor the future movement of the object of interest” at paragraph 0036; “Methods for tracking objects of interest using video surveillance systems in accordance with the present invention steer PTZ cameras to automatically follow objects of interest that are tracked with a master camera” at paragraph 0064, line 1; the camera is adjusted as the object is tracked to follow as it moves).
Regarding claim 13, Di Febbo et al. discloses a method for training a person recognition model using images from a camera, the method comprising: 
reading in a detection signal representing a detected person within a monitoring area of a first camera in a camera network (“A camera 302 captures images 304 of a scene 306. The captured images 304 are supplied as input to the convolutional neural network 308, which outputs detected keypoints 310 of the captured images 304” at paragraph 0087, line 6; “The keypoints may then be supplied to a computer vision task 240 such as panorama stitching, three-dimensional (3-D) reconstruction, tracking, and structure from motion in order to generate a computer vision task output such as a 
collecting a plurality of image signals from the first camera using the detection signal which has been read in, wherein the collected image signals represent a recorded image section from each image from the camera (“According to one embodiment of the present invention, in operation 810, the training system 320 configures the neural network based on the first stage learned parameters (e.g., the output of operation 540). In operation 820, the training system 320 supplies training images to the configured CNN to compute the response of the CNN, as configured based on those first stage learned parameters” at paragraph 0140; “In operation 830, the training system 320 selects a number of patches from among the patches for which for which Ci(x, y) is a positive value (e.g., the patches centered at (x, y)), where the number of patches selected is equal to the number of patches selected in operation 530 (e.g., using uniform sampling) of the first stage of the training process” at paragraph 0141); and 
adapting the person recognition model using the collected image signals in order to recognize the detected person in an image from the first camera or in an image from a second camera in the camera network (“In addition, in operation 840, for every patch added in operation 830, the training system 320 adds another patch, randomly sampled from the whole image, along with its corresponding response. Adding these randomly sampled patches can help in compensating for the over-representation of the critical 
Di Febbo et al. does not explicitly disclose that collecting additional image signals includes predictively controlling the first camera by gradually varying a control parameter of the first camera within a predetermined adjustment range.
Senior et al. teaches a method in the same field of endeavor of person recognition and tracking, the method comprising:
collecting a plurality of image signals from the first camera using the detection signal which has been read in, wherein the collected image signals represent a recorded image section from each image from the camera, wherein collecting additional image signals includes predictively controlling the first camera by gradually varying a control parameter of the first camera within a predetermined adjustment range (“In operation, the control mechanism tracks objects of interest within the field of view of each master camera. The future location of each object of interest is predicted using, for example, a first order model. These predicted locations are then referenced against the set of regions of interest for a given field of view. Regions of interest that overlap the predicted locations are identified, and the steerable cameras that were associated with the identified regions of interest during calibration are steered to the associated bead position to monitor the future movement of the object of interest” at paragraph 0036; “In operation, the single camera initially functions as the master camera and utilizes a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the object follower as taught by Senior et al. for the tracking in Di Febbo et al. to provide an “automated method to direct steerable cameras without using formal spatial calibration information” (Senior et al. at paragraph 0012, line 2).

The Di Febbo et al. and Senior et al. combination does not explicitly disclose determining a control parameter based on the collected image signals for adjusting a recording property of the second camera in the camera network, the control parameter including at least one of the group consisting of a brightness, a contrast, and a color representation.

determining a control parameter based on the collected image signals for adjusting a recording property of the second camera in the camera network, the control parameter including at least one of the group consisting of a brightness, a contrast, and a color representation (“An example of a method of adjusting the color of images captured by a plurality of cameras includes the steps of receiving a first image captured by a first camera from the plurality of cameras, analyzing the first image to separate the pixels in the first image into background pixels and foreground pixels, selecting pixels from the background pixels that have a color that is a shade of gray, determining the amount to adjust the colors of the selected pixels to move their colors towards true gray, and providing information for use in adjusting the color components of images from the plurality of cameras” at paragraph 0003).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the color adjustment as taught by Wang et al. in the system of the Di Febbo et al. and Senior et al. combination for “providing consistent color of an object across cameras in the system to facilitate analysis of the objects” (Wang et al. at paragraph 0002, last sentence).


Response to Arguments



Examiner’s Response: This argument is moot in view of the newly cited Wang et al. reference.

Summary of Remarks (@ response page labeled 9): “Additionally, as is recited in amended claim 1 “the control parameter (145) include[es] at least one of the group consisting of a brightness, a contrast, and a color representation.” Senior does not teach or suggest “determining (615) a control parameter (145) based on the collected image signals (140) for adjusting a recording property of the second camera (200), the 

Examiner’s Response: This argument is moot in view of the newly cited Wang et al. reference.

Summary of Remarks (@ response pages 10-11): “The patches are only generated uniformly by sampling input training images. These patches are section of the images that may or may not contain a keypoint. There is simply no mention of the use of a movement trajectory of a detected person to select which image sections will be used to adapt a network to track the particular person. Rather, the patches in Di Febbo are only generated at random to initially train a network to detect an object, and not adapt the network to a particular person to track by using images from the movement trajectory of the person collected at different times in the past.”

Examiner’s Response: It is noted that the movement trajectory as claimed is addressed by the Senior et al. reference as outlined above.  Furthermore, Di Febbo et al. discusses using keypoint detection in the field of object tracking, which incorporates trajectory information to determine the location of the object in each frame.  Therefore, Di Febbo et al. is able to utilize this specifically claimed movement trajectory information as taught by Senior et al. for purposes of tracking the object accordingly.


Conclusion



 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574.  The examiner can normally be reached on Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KATRINA R FUJITA/Primary Examiner, Art Unit 2662